Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 28, 2016

                                       No. 04-16-00534-CR

                                   Curtis Scott CRENWELGE,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. A12121
                        Honorable N. Keith Williams, Judge Presiding

                                          ORDER
       The reporter’s record was due September 23, 2016, but it was not filed. Court reporter
Dandy Middleton has filed a notification of late record stating that the record was not filed
because appellant has not paid or made arrangements to pay the reporter’s fee to prepare the
record and that appellant is not entitled to the record without paying the fee. See TEX. R. APP. P.
34.6(b), 35.3(b).

        We order appellant to provide written proof to this court on or before October 10, 2016
that either (1) the reporter’s fee has been paid or arrangements satisfactory to the reporter have
been made to pay the reporter’s fee or (2) appellant is entitled to the record without prepayment
of the reporter’s fee. See TEX. R. APP. P. 35.3(b). If appellant fails to respond within the time
provided, the court will only consider those issues or points raised in appellant’s brief that do not
require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of September, 2016.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court